


Exhibit 10.27
[dieboldbluea04a02.jpg]
Performance Share Agreement
WHEREAS, the Participant is a key associate of Diebold, Incorporated
(hereinafter called the “Corporation”) or a Subsidiary; and
WHEREAS, the execution of a Performance Share Agreement (hereinafter called the
“Agreement”) substantially in the form hereof has been authorized by a
resolution of the Compensation Committee (the “Committee”) of the Board of
Directors of the Corporation (the “Board”) duly adopted on the Grant Date.
NOW, THEREFORE, subject to the terms and conditions of the 1991 Equity and
Performance Incentive Plan (As Amended and Restated as of February 12, 2014)
(the “Plan”), and the terms and conditions described below, the Corporation
hereby confirms to the Participant the grant, effective on the Grant Date, equal
to the fixed number of Performance Shares listed as “Target Units” on the Grant
Detail Page subject to the terms and conditions of the Plan and the terms and
conditions described below, together with the opportunity to earn up to an
additional _____ of such number of Performance Shares for superior performance
as described herein.
1.Definitions.
As used in this Agreement:
(a)A “Change in Control” shall be deemed to have occurred if any of the
following events shall occur:
(i)The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of either: (A)
the then-outstanding shares of common stock of the Corporation (the “Corporation
Common Stock”) or (B) the combined voting power of the then-outstanding voting
securities of the Corporation entitled to vote generally in the election of
directors (“Voting Stock”); provided, however, that for purposes of this
subsection (i), the following acquisitions shall not constitute a Change in
Control: (1) any acquisition directly from the Corporation, (2) any acquisition
by the Corporation, (3) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Corporation or any Subsidiary of the
Corporation, or (4) any acquisition by any Person pursuant to a transaction
which complies with clauses (A), (B) and (C) of subsection (iii) of this Section
1(a); or
(ii)Individuals who, as to the date hereof, constitute the Board (as modified by
this subsection (ii), the “Incumbent Board”) cease for any reason (other than
death or disability) to constitute at least a majority of the Board; provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by the Corporation’s shareholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board (either by a specific vote or by approval of the proxy
statement of the Corporation in which such person is named as a nominee for
director, without objection to such nomination) shall be considered as though
such individual were a member of the Incumbent Board, but excluding for this
purpose, any such individual whose initial assumption of office

1

--------------------------------------------------------------------------------




occurs as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board; or
(iii)Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Corporation (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Corporation Common Stock and
Voting Stock immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of, respectively, the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the entity resulting from such Business Combination
(including, without limitation, an entity which as a result of such transaction
owns the Corporation or all or substantially all of the Corporation’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions relative to each other as their ownership, immediately prior to such
Business Combination, of the Corporation Common Stock and Voting Stock of the
Corporation, as the case may be, (B) no Person (excluding any entity resulting
from such Business Combination or any employee benefit plan (or related trust)
sponsored or maintained by the Corporation or such entity resulting from such
Business Combination) beneficially owns, directly or indirectly, 15% or more of,
respectively, the then-outstanding shares of common stock of the entity
resulting from such Business Combination, or the combined voting power of the
then-outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (C) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board
providing for such Business Combination; or
(iv)Approval by the shareholders of the Corporation of a complete liquidation or
dissolution of the Corporation.
(b)“Management Objectives” means goals established by the Board for the
Corporation for the Performance Period covered by this Agreement as described in
Section 2 of this Agreement.
(c)“Performance Period” means the period commencing on ________ and ending on
___________.
(d)“Non-GAAP Cumulative EBITDA” shall mean the sum of Non-GAAP earnings before
interest, taxes, depreciation, and amortization for the three calendar years
ending ____________, as determined by the Committee in its sole discretion.
(e)“Relative Total Shareholder Return” or “Relative TSR” means the return,
including reinvested dividends (or as determined at the beginning of the
Performance Period in such manner as is consistent with the index), shareholders
earn from investing in Common Shares, relative to the return earned from an
investment in all the companies comprising the Standard & Poor’s 400 Midcap
Index on ________. For purposes of determining the Relative TSR, the stock price
of the Corporation shall be calculated using the 20-day average closing price on
the New York Stock Exchange of the Common Shares of the Corporation for the 20
trading days leading up to _________ and the 20-day average closing price on the
New York Stock Exchange of the Common Shares of the Corporation for the 20
trading days leading up to and including __________.

2

--------------------------------------------------------------------------------




(f)“Termination for Good Cause” means the Participant’s termination of the
Participant’s employment with the Corporation or a Subsidiary as a result of the
occurrence of any of the following:
(i)a change in the Participant’s principal location of employment that is
greater than fifty (50) miles from its location as of the date hereof without
the Participant’s consent; provided, however, that the Participant hereby
acknowledges that the Participant may be required to engage in travel in
connection with the performance of the Participant’s duties hereunder and that
such travel shall not constitute a change in the Participant’s principal
location of employment for purposes hereof;
(ii)a material diminution in the Participant’s base compensation;
(iii)a change in the Participant’s position with the Corporation without the
Participant’s consent such that there is a material diminution in the
Participant’s authority, duties or responsibilities; or
(iv)any other action or inaction that constitutes a material breach by the
Corporation of the agreement under which the Participant provides services.
Notwithstanding the foregoing, the Participant’s termination of the
Participant’s employment with the Corporation as a result of the occurrence of
any of the foregoing shall not constitute a “Termination For Good Cause” unless
(A) the Participant gives the Corporation written notice of such occurrence
within ninety (90) days of such occurrence and such occurrence is not cured by
the Corporation within thirty (30) days of the date on which such written notice
is received by the Corporation and (B) the Participant actually terminates his
or her employment with the Corporation prior to the three hundred sixty-fifth
(365th) day following such occurrence.
(g)Capitalized terms used herein without definition shall have the meanings
assigned to them in the Plan.
2.Management Objectives.
The Management Objectives for the Performance Period covered by this Agreement
are set forth on Exhibit A. The following applies with respect to the Management
Objectives:
(a)Each Management Objective shall be evaluated separately with the total award
determined based upon the Corporation’s performance against each Management
Objective.
(b)In no event shall the Participant be entitled to receive more than ____ of
the Performance Shares granted hereunder.
3.Grant of Performance Shares.
The Corporation hereby grants to the Participant the number of Performance
Shares specified above, which may be earned by the Participant during the
Performance Period as set forth in Section 4 of this Agreement.
4.Earned Shares.
The Performance Shares granted hereby shall be earned based on the level of the
Corporation’s results with respect to each of the Management Objectives
established for the Performance Period covered by this Agreement.
(a)The number of Performance Shares earned shall be determined based on the
level of results of the Management Objectives. No additional Performance Shares
shall be earned for results in excess of the maximum level of results for the
Management Objectives. If results for a Management Objective are attained at
interim levels of performance, a proportionate number of Performance Shares
shall be earned, as determined by mathematical interpolation.

3

--------------------------------------------------------------------------------




Notwithstanding the results of the Management Objectives, in the event the
Corporation’s total shareholder return is negative at the end of the Performance
Period, the number of Performance Shares earned attributable to TSR, if any,
shall be capped at ____ of the Performance Shares granted hereunder.
(b)If two companies in the Peer Group merge, or one is acquired, the acquiring
company will be included in the Peer Group. If a company merges, or is acquired
by a company not in the Peer Group, the company will be removed from the Peer
Group. If a company in the Peer Group files bankruptcy, that company will be
placed at the bottom of the Peer Group with -100% TSR.
5.Payment of Awards.
Payment shall be made in the form of the Corporation’s Common Shares, cash or a
combination of Common Shares and cash, as determined by the Committee in its
sole discretion. Final awards shall be paid, less applicable taxes, as soon as
practicable after the receipt of audited financial statements relating to the
last fiscal year of the Performance Period covered by this Agreement and the
determination by the Committee of the level of attainment of each Management
Objective, (but in all events by the last day of the fiscal year following the
last fiscal year of the Performance Period); provided, however, that in the
event the award becomes nonforfeitable pursuant to Section 6, the award (except
as otherwise required under Section 13) shall be payable within 30 days of
becoming nonforfeitable.
Any payment of awards due pursuant to this Agreement to a deceased Participant
shall be paid to the beneficiary designated by the Participant by the latest
Designation of Death Beneficiary in the form attached as Exhibit B hereto filed
by the Participant with the Corporation. If no such beneficiary has been
designated or survives the Participant, payment shall be made to the
Participant’s legal representative. A beneficiary designation may be changed or
revoked by a Participant at any time, provided the change or revocation is filed
with the Corporation.
Prior to payment, the Corporation shall only have an unfunded and unsecured
obligation to make payment of earned awards to the Participant.
6.Effect of Change in Control.
In the event of a Change in Control after the Grant Date but prior to the end of
the Performance Period, the Participant shall be deemed to have earned 100% of
the Performance Shares granted hereunder as of the date of the Change in
Control, and such earned Performance Shares shall be payable in the form of
Common Shares. The Performance Shares earned under this Section 6 shall be paid
to the Participant as soon as practicable following the end of the Performance
Period, but in all events by the last day of the fiscal year following the last
fiscal year of the Performance Period, only if the Participant remains employed
by the Corporation or a Subsidiary as of the end of the Performance Period,
otherwise such earned Performance Shares shall be forfeited; provided, that if,
prior to the end of the Performance Period, the Participant’s employment with
the Corporation or a Subsidiary is terminated by the Participant as a
“Termination for Good Cause,” the Participant is terminated by the Corporation
other than as a “Termination for Cause,” or the Participant’s employment with
the Corporation or a Subsidiary terminates under the circumstances set forth in
Section 7(a) through 7(d) hereof, then the Performance Shares earned under this
Section 6 shall become immediately nonforfeitable upon such termination.
Notwithstanding anything in this Section 6 to the contrary, in connection with a
Business Combination the result of which is that the Corporation Common Stock
and Voting Stock is exchanged for or becomes exchangeable for securities of
another entity, cash or a combination thereof, if the entity resulting from such
Business Combination does not assume the Performance Shares evidenced hereby and
the Corporation’s obligations hereunder, or replace the Performance Shares
evidenced hereby with a substantially

4

--------------------------------------------------------------------------------




equivalent security of the entity resulting from such Business Combination, then
the Performance Shares evidenced hereby shall become immediately nonforfeitable
as of immediately prior to such Business Combination.
7.Effect of Death, Disability or Retirement.
If the Participant’s employment with the Corporation or one of its Subsidiaries
should terminate under the circumstances set forth in Section 7(a) through 7(d)
below, prior to the payment of an award, the extent to which the Performance
Shares granted hereby shall be deemed to have been earned shall be determined as
if the Participant’s employment had not terminated and the result shall be
multiplied by a fraction, the numerator of which is the number of full months
the Participant was employed during the Performance Period and the denominator
of which is the total number of months in the Performance Period; provided,
however, the Board, upon the recommendation of the Committee, may, in its
discretion, increase payments made under the foregoing circumstances up to the
full amount payable for service throughout the Performance Period:
(a)because of death;
(b)because of permanent disability;
(c)on or after the date on which the Participant attains age 65 and on such date
the Participant shall have completed five (5) or more years of continuous
employment with the Corporation and its Subsidiaries; or
(d)any sum of the Participant’s age and the number of the Participant’s years of
continuous employment with the Corporation and its Subsidiaries on such
termination date equals or exceeds 70.
8.Effect of Other Terminations of Employment; Detrimental Activity.
In the event that the Participant’s employment shall terminate prior to the
payment of an award in a manner other than any specified in Section 7 hereof or
if the Participant shall at any time engage in any Detrimental Activity (as
defined below), the Participant shall forfeit any rights he or she may have in
any Performance Shares that have not been paid out to the Participant prior to
the time of such termination; provided, however, that the Board, upon
recommendation of the Committee, may order payment of an award in an amount
determined as in Section 7 hereof for termination for the reasons set forth in
Section 7 hereof, under circumstances which warrant such exceptional treatment
in the judgment of the Committee and the Board.
9.Detrimental Activity.
If the Participant, either during employment by the Corporation or a Subsidiary
or within one year after termination of such employment, shall engage in any
Detrimental Activity, and the Board shall so find, and (except for any
Detrimental Activity described in Section 9(d)(v)(B)) if the Participant shall
not have ceased all Detrimental Activity within 30 days after notice of such
finding given within one year after commencement of such Detrimental Activity,
the Participant shall:
(a)Return to the Corporation all Performance Shares that the Participant has not
disposed of and an amount equal to all cash paid out pursuant to this Agreement
within a period of one year prior to the date of the commencement of such
Detrimental Activity, and
(b)With respect to any Performance Shares that the Participant has disposed of
that were paid out pursuant to this Agreement within a period of one year prior
to the date of the commencement of such Detrimental Activity, pay to the
Corporation in cash the value of such Performance Shares on the date such
Performance Shares were paid out.
(c)To the extent that the amounts referred to in Section 9(a) and 9(b) above are
not paid to the Corporation, the Corporation may set off the amounts so payable
to it against any amounts that may be owing from

5

--------------------------------------------------------------------------------




time to time by the Corporation or a Subsidiary to the Participant, whether as
wages, deferred compensation or vacation pay or in the form of any other benefit
or for any other reason.
(d)For purposes of this Agreement, the term “Detrimental Activity” shall
include:
(i)Engaging in any activity, as an employee, principal, agent, or consultant for
another entity, and in a capacity, that directly competes with the Corporation
or any Subsidiary in any actual product, service or business activity (or in any
product, service or business activity which was under active development while
the Participant was employed by the Corporation if such development is being
actively pursued by the Corporation during the one-year period first referred to
in this Section 9) for which the Participant has had any direct responsibility
and direct involvement during the last two years of his or her employment with
the Corporation or a Subsidiary, in any territory in which the Corporation or a
Subsidiary manufactures, sells, markets, services, or installs such product or
service, or engages in such business activity.
(ii)Soliciting any employee of the Corporation or a Subsidiary to terminate his
or her employment with the Corporation or a Subsidiary.
(iii)The disclosure to anyone outside the Corporation or a Subsidiary, or the
use in other than the Corporation or a Subsidiary’s business, without prior
written authorization from the Corporation, of any confidential, proprietary or
trade secret information or material relating to the business of the Corporation
and its Subsidiaries, acquired by the Participant during his or her employment
with the Corporation or its Subsidiaries or while acting as a consultant for the
Corporation or its Subsidiaries thereafter.
(iv)The failure or refusal to disclose promptly and to assign to the Corporation
upon request all right, title and interest in any invention or idea, patentable
or not, made or conceived by the Participant during employment by the
Corporation and any Subsidiary, relating in any manner to the actual or
anticipated business, research or development work of the Corporation or any
Subsidiary or the failure or refusal to do anything reasonably necessary to
enable the Corporation or any Subsidiary to secure a patent where appropriate in
the United States and in other countries.
(v)Activity that results in Termination for Cause. For the purposes of this
Section 9 and Section 6, “Termination for Cause” shall mean a termination:
(A)due to the Participant’s willful and continuous gross neglect of his or her
duties for which he or she is employed, or
(B)due to an act of dishonesty on the part of the Participant constituting a
felony resulting or intended to result, directly or indirectly, in his or her
gain for personal enrichment at the expense of the Corporation or a Subsidiary.
10.Shares Non-Transferable.
The Performance Shares granted hereby that have not yet been paid out are not
transferable other than by will or the laws of descent and distribution.
11.Dilution and Other Adjustments.
In the event of any change in the aggregate number of outstanding Common Shares
by reason of any stock dividend or stock split, recapitalization,
reclassification, merger, consolidation, combination or exchange of shares or
other similar corporate change, the Committee shall adjust the Management
Objectives and/or the number of Performance Shares then held by the Participant.
Such adjustments made by the Committee shall be conclusive and binding for all
purposes of this Agreement.

6

--------------------------------------------------------------------------------




12.Withholding Taxes.
To the extent that the Corporation is required to withhold federal, state, local
or foreign taxes in connection with the delivery of Common Shares to the
Participant or other person under this Agreement, and the amounts available to
the Corporation for such withholding are insufficient, it shall be a condition
to the receipt of such delivery that the Participant or such other person will
make arrangements satisfactory to the Corporation for payment of the balance of
such taxes required to be withheld, which arrangements (in the discretion of the
Committee) may include relinquishment of a portion of such benefit. In no event,
however, shall the Corporation accept Common Shares for payment of taxes in
excess of required tax withholding rates, except that, in the discretion of the
Committee, the Participant or such other person may surrender Common Shares
owned for more than 6 months to satisfy any tax obligations resulting from any
such transaction.
13.Compliance with Section 409A of the Code.
To the extent applicable, it is intended that this Agreement and the Plan comply
with the provisions of Section 409A of the Code, so that the income inclusion
provisions of Section 409A(a)(1) do not apply to the Participant. This Agreement
and the Plan shall be administered in a manner consistent with this intent, and
any provision that would cause the Agreement or the Plan to fail to satisfy
Section 409A of the Code shall have no force and effect until amended to comply
with Section 409A of the Code (which amendment may be retroactive to the extent
permitted by Section 409A of the Code and may be made by the Corporation without
the consent of the Participant). In particular, to the extent the Performance
Shares become nonforfeitable pursuant to Section 6 and payment at such time
would subject the Participant to penalties under Section 409A of the Code, then
notwithstanding anything to the contrary in Section 5, payment will be made, to
the extent necessary to comply with the provisions of Section 409A of the Code,
to the Participant on the earlier of (a) the Participant’s “separation from
service” with the Corporation (determined in accordance with Section 409A of the
Code); provided, however, that if the Participant is a “specified employee”
(within the meaning of Section 409A of the Code), the payment date shall be the
date that is six months after the date of the Participant’s “separation of
service” with the Corporation, (b) the date payment otherwise would have made
under Section 5 above, or (c) the Participant’s death. Reference to Section 409A
of the Code is to Section 409A of the Internal Revenue Code of 1986, as amended,
and will also include any proposed, temporary or final regulations, or any other
guidance, promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service.
14.Employment Rights.
For purposes of this Agreement, the continuous employ of the Participant with
the Corporation or a Subsidiary shall not be deemed interrupted, and the
Participant shall not be deemed to have ceased to be an associate of the
Corporation or any Subsidiary, by reason of the transfer of his or her
employment among the Corporation and its Subsidiaries. This award is a
voluntary, discretionary bonus being made on a one-time basis and it does not
constitute a commitment to make any future awards. This award and any payments
made hereunder will not be considered salary or other compensation for purposes
of any severance pay or similar allowance, except as otherwise required by law.
Nothing in this Agreement will give the Participant any right to continue
employment with the Corporation or any Subsidiary, as the case may be, or
interfere in any way with the right of the Corporation or a Subsidiary to
terminate the employment of the Participant.
15.Data Protection.
Information about the Participant and the Participant’s participation in the
Plan may be collected, recorded and held, used and disclosed for any purpose
related to the administration of the Plan. The Participant

7

--------------------------------------------------------------------------------




understands that such processing of this information may need to be carried out
by the Corporation and its Subsidiaries and by third party administrators
whether such persons are located within the Participant’s country or elsewhere,
including the United States of America. The Participant consents to the
processing of information relating to the Participant and the Participant’s
participation in the Plan in any one or more of the ways referred to above.
16.Amendments.
Any amendment to the Plan shall be deemed to be an amendment to this Agreement
to the extent that the amendment is applicable hereto; provided, however, that
no amendment shall adversely affect the rights of the Participant with respect
to the Performance Shares without the Participant’s consent.
17.Plan and Capitalized Terms.
This Agreement is subject to the terms and conditions of the Plan. Capitalized
terms used herein without definition shall have the meanings assigned to them in
the Plan or on the Grant Detail Page (which is a part of this Agreement) as the
context so requires.
18.Validity.
If any provision of this Agreement or the application of any provision hereof to
any person or circumstances is held invalid, unenforceable or otherwise illegal,
the remainder of this Agreement and the application of such provision to any
other person or under any circumstances shall not be affected, and the
provisions so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid and legal.
19.Governing Law.
This Agreement is made under, and shall be construed in accordance with the
internal substantive laws of the State of Ohio.


Executed as of the _______________.


 
DIEBOLD, INCORPORATED
 
 



The undersigned hereby acknowledges receipt of an executed original of this
Agreement and accepts the Performance Shares granted hereunder on the terms and
conditions set forth herein and in the Plan.
Date:
 
 
 
 
 
 
Participant


8